Appeal from an order of the Children’s Court, Nassau County (designated in the notice of appeal as “the order and judgment”), adjudging appellant to be the father of complainant’s child born out of lawful wedlock on or about June 10, 1954, and directing him to pay $7.50 a week for the child’s support and $5 a week toward the $100 hospital bill for complainant’s confinement. Order affirmed. No opinion. MaeCrate, Acting P. J., Beldock, Murphy and Ughetta, JJ., concur; Schmidt, J., dissents and votes to reverse the order and to dismiss the petition, upon the ground that the finding of paternity is unsupported by entirely satisfactory evidence. (Commissioner of Public Welfare [McNamee] v. Ryan, 238 App. Div. 607.) [See post, p. 970.]